


Exhibit 10.10

 

[g165002kki001.jpg]

 

MEDICAL EXECUTIVE REIMBURSEMENT PLAN

(MERP)

 

Revised 1/2009

 

--------------------------------------------------------------------------------


 

Certain key employees of Isle of Capri Casinos, Inc. are eligible to participate
in the Medical Executive Reimbursement Plan (MERP).  Eligible participants will
be designated by the Compensation Committee. Individual participation will be
confirmed by the Sr. VP of Human Resources. Participation will begin concurrent
with the effective date of coverage under the company’s group health plans.

 

Coverage under the plan will include:

 

·                  The employee

·                  Employee’s spouse

·                  Employee’s legal dependents (as defined in the group health
insurance plan)

 

The maximum amount of benefit provided under this plan will be 5% of the
participant’s compensation for the prior calendar year.

 

Compensation is defined as the participant’s base annual salary.

 

Compensation for a new participant in the first year of participation will be
determined as follows:

 

·                  If the participant was an employee during the preceding full
calendar year, then the compensation amount will be the amount for the preceding
calendar year, as defined above, prorated for the number of months the person
will be a participant in the first year of participation.

·                  If the participant did not work the full preceding calendar
year, the compensation amount will be the current rate of pay and fees
annualized and prorated for the number of months the person will be a
participant in the first year of participation.

 

Benefits payable under this plan will be reimbursements of health care expenses
incurred by covered individuals.  These include, but may not be limited to:

 

·                  Items covered but not reimbursed by the Company’s group
health plans such as deductibles, coinsurance and copayments.

 

2

--------------------------------------------------------------------------------


 

·                  Dental out-of-pocket expenses (excluding cosmetic
procedures).

 

·                  Vision exams and prescription corrective lenses, limited to
one pair of glasses and contact lenses for vision correction, per calendar year
per covered person.  (This is in addition to any pair of glasses or contact
lenses that may be purchased through Vision Service Plan (VSP) benefit plan, if
you elected that benefit.) Additional replacement glasses may be allowed if
glasses are lost or broken.

 

·                  Hearing exams and hearing aids.

 

·                  Durable medical equipment such as canes, walkers, crutches,
wheelchairs.

 

·                  Certain over-the-counter medications allowed under IRS Code
213. Over-the-counter medications and certain home medical equipment will be
limited to $5,000 per plan year.

 

Expenses not covered include, but not limited to:

 

·                  Cosmetic procedures

·                  Vitamins, dietary supplements

·                  Cosmetics

·                  Toiletries

·                  Massage therapy

·                  Missed appointment fees

·                  Expenses for non-compliance under the group health plans

 

The Compensation Committee has given authority to the Sr. VP of Human Resources
to take any action which in his sole discretion is deemed necessary or advisable
in order to maintain the program’s integrity.

 

Benefits under this plan will be paid directly to the participant after
consideration by the appropriate group health plan. For medical and prescription
drug claims that are processed through the Coventry Health Plan, participants
will automatically receive reimbursement checks directly from their MERP
account, mailed to their home address.  You will not need to

 

3

--------------------------------------------------------------------------------


 

submit a paper reimbursement request form. You can manage your MERP account
through www.mycoventryhealth.com.

 

After you receive your Explanation of Benefits (EOB) from the dental or vision
plans, you will submit the EOB for reimbursement consideration for any eligible,
out-of-pockets expenses. For expenses not subject to Explanation of Benefits
(eyeglasses, over-the-counter medications, etc.) you will need to submit a paid
receipt along with a reimbursement request form.

 

Benefits paid will be reported as taxable income in accordance with IRS
regulations.  Participants agree that any benefits received under this plan and
also paid to the participant from another insurance carrier or any other source
will be refunded to the Medical Executive Reimbursement Plan.

 

Participants are required to submit Explanation of Benefits, invoices, or paid
receipts for services to be considered under this plan within 180 days of their
occurrence, using the appropriate MERP paper reimbursement form.

 

Reimbursement Forms should be faxed to:

Coventry Health Care

606-330-1377

 

4

--------------------------------------------------------------------------------
